Case 1:21-cv-22441-RNS Document 5 Entered on FLSD Docket 07/09/2021 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION
                      CASE NO.: 1:21-CV-22441-SCOLA, JR./GOODMAN

 DONALD J. TRUMP, the Forty- Fifth
 President of the United States,
 INDIVIDUALLY AND ON BEHALF OF A
 CLASS OF PERSONS SIMILARLY
 SITUATED,

        Plaintiff and the Class,
 vs.

 TWITTER, INC., and JACK DORSEY,

        Defendants.
                                            /

                        NOTICE OF CONSTITUTIONAL QUESTION

        Donald J. Trump, 45th President of the United States, et al., serves this notice of

 constitutional question challenging the constitutionality of Section 230 of the Communications

 Decency Act for the following reasons:

 1.            Section 230(c)(1) and 230(c)(2) were deliberately enacted by Congress to induce,

 encourage, and promote social medial companies to accomplish an objective—the censorship of

 supposedly “objectionable” but constitutionally protected speech on the Internet—that Congress

 could not constitutionally accomplish itself.

 2.            Congress cannot lawfully induce, encourage or promote private persons to

 accomplish what it is constitutionally forbidden to accomplish.” Norwood v. Harrison, 413 US 455,

 465 (1973).

 3.            Section 230(c)(2) is therefore unconstitutional on its face, and Section 230(c)(1) is

 likewise unconstitutional insofar as it has interpreted to immunize social media companies for

 actions, they take to censor constitutionally protected speech.

 4.            A copy of the complaint filed in the captioned matter is attached.
Case 1:21-cv-22441-RNS Document 5 Entered on FLSD Docket 07/09/2021 Page 2 of 2




                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing Notice of Constitutional

 Question was served by CM/ECF filing system on July 9, 2021, on all counsel or parties of record

 on the service list and via Certified Mail No.: 7018-3090-0002-2034-0391 to the United States

 Attorney General’s Office at the U.S. Department of Justice, 950 Pennsylvania Avenue, NW,

 Washington, DC 20530-0001.

                                                    Respectfully submitted by,

                                                  /s/ Matthew Lee Baldwin, Esq
                                                  Fla. Bar No.: 27463
                                                  Email: Matthew@VargasGonzalez.com
                                                  Vargas Gonzalez Baldwin
                                                  Delombard, LLP
                                                  815 Ponce de Leon Blvd., Third Floor
                                                  Coral Gables, Florida 33134

                                        SERVICE LIST

 JOHN P. COALE                                      MICHAEL J. JONES
 (Pro Hac Vice Forthcoming)                         (Pro Hac Vice Forthcoming)
 2901 Fessenden St. NW                              mjones@ibolaw.com
 Washington, D.C. 20008
 johnpcoale@aol.com                                 ROLAND A. PAUL
 Telephone: (202) 255-2096                          (Pro Hac Vice Forthcoming)
                                                    rpaul@ibolaw.com
 THE DUDENHEFER LAW FIRM L.L.C
 FRANK C. DUDENHEFER, JR.                           RYAN S. TOUGIAS
 (Pro Hac Vice Forthcoming)                         (Pro Hac Vice Forthcoming)
 fcdlaw@aol.com                                     rtougias@ibolaw.com
 2721 St. Charles Ave, Suite 2A
 New Orleans, LA 70130                              SEAN M. HAMILL
 Telephone: (504) 616-5226                          (Pro Hac Vice Forthcoming)
                                                    shamill@ibolaw.com
 IVEY, BARNUM & O’MARA
 JOHN Q. KELLY                                      170 Mason Street
 (Pro Hac Vice Forthcoming)                         Greenwich, CT 06830
 jqkelly@ibolaw.com                                 Telephone: (203) 661-6000
                                                    Facsimile: (203) 661-9462
